In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00107-CR



              MARIO RAMIREZ, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                 Titus County, Texas
               Trial Court No. CR20559




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                   MEMORANDUM OPINION

        Mario Ramirez pled guilty to aggravated robbery, a first-degree felony. See TEX. PENAL

CODE ANN. § 29.03. After a jury trial on punishment, Ramirez was sentenced to fifteen years’

imprisonment. Ramirez appeals. 1

        Ramirez’s attorney has filed a brief which states that he has reviewed the record and has

found no genuinely arguable issues that could be raised on appeal.                 The brief sets out the

procedural history of the case and summarizes the evidence elicited during the course of the trial

court proceedings. Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

        On January 18, 2022, counsel mailed to Ramirez copies of the brief and the motion to

withdraw and informed Ramirez of his rights to review the appellate record and file a pro se

response. On February 9, this Court granted Ramirez’s motion for pro se access to the appellate

record and ensured Ramirez’s receipt of the record. On April 1, we granted Ramirez’s motion

for an extension of time to file his pro se response and informed him that any pro se response

was due on or before May 2. On May 16, this Court further informed Ramirez that the case



1
 In companion cause numbers 06-21-00105-CR and 06-21-00106-CR, Ramirez appeals his convictions for theft of a
firearm and aggravated kidnapping.
                                                      2
would be set for submission on the briefs on June 6. We did not receive a pro se response from

Ramirez.

         We have determined that this appeal is wholly frivolous.                         We have independently

reviewed the entire appellate record and, like counsel, have determined that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In

the Anders context, once we determine that the appeal is without merit, we must affirm the trial

court’s judgment. Id.

         We affirm the judgment of the trial court. 2




                                                        Charles van Cleef
                                                        Justice

Date Submitted:             June 6, 2022
Date Decided:               June 7, 2022

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No
substitute counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court
of Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this
Court, see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure,
see TEX. R. APP. P. 68.4.
                                                            3